Citation Nr: 0032481	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to a higher rating for a lumbosacral spine 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher rating for a cervical spine 
disability, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1995.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 1996 RO decision which 
granted service connection and a 20 percent rating for a 
lumbosacral spine disability, and which granted service 
connection and a 10 percent rating for a cervical spine 
disability.  The veteran appeals for higher ratings.


REMAND

A review of the claims folder shows the veteran has not 
reported for any VA examinations to assess the severity of 
the disabilities in issue.  The record reveals that a 
December 1997 VA examination was scheduled but that the 
veteran failed to appear.  In July 2000, the RO mailed him a 
letter which offered him another opportunity to appear for a 
VA examination.  The letter was mailed to the veteran's 
Virginia address (where he apparently resided on weekends).  
It is not clear whether or not this letter was returned as 
undeliverable, but the letter was remailed in August 2000 to 
the veteran's West Virginia address (where, according to a 
letter received from him in February 1999, he resided during 
the week for employment purposes).  The remailed letter was 
returned and marked as having been undeliverable.  In short, 
whether the veteran received notice of the RO's offer to 
schedule him for a current VA examination in connection with 
the issues on appeal remains in doubt.

Given some confusion about the veteran's mailing address, it 
is the judgment of the Board that he should be given one more 
opportunity to report for a VA examination to determine the 
severity of his lumbosacral spine and cervical spine 
disabilities.  The veteran should understand, however, that 
the duty to assist is not a one-way street, and he has an 
obligation to keep the VA informed of his correct mailing 
address and he has a duty to report for scheduled VA 
examination.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.326, 
3.327; Hyson v. Brown, 5 Vet.App. 262 (1993); Wood v. 
Derwinski, 1 Vet.App. 190 (1991). 

On remand, any additional pertinent treatment records should 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In view of the foregoing, the case is remanded to the RO for 
the following development:

1.  The RO should verify the veteran's 
current mailing address.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
conditions of the lumbosacral and 
cervical spine since service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic and neurological 
examination to determine the current 
nature and severity of his service-
connected lumbosacral and cervical spine 
disabilities.  A copy of the letter 
notifying the veteran to report for 
examination should be placed in the claims 
folder.  The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be performed, to 
include range of motion testing with a 
goniometer.  The examiner should note for 
the record any objective evidence of pain 
referable to the lumbosacral spine and 
cervical spine, and should assess the 
degree of additional limited motion or 
other functional impairment during use or 
flare-ups due to such pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical findings must be 
reported in detail in the examination 
report.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for higher ratings for 
his lumbosacral and cervical spine 
disabilities.  If the decision is adverse 
to the veteran, the RO should provide him 
with a supplemental statement of the case 
and the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



